Title: To George Washington from Timothy Pickering, 11 April 1798
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia April 11 1798.

I do myself the honor to inclose copies of the instructions to and dispatches from the Envoys of the United States at Paris. No statement

of the facts described in the latter can give them their proper force: but the facts as related by the envoys, with the manner and all their circumstances, carry irresistable evidence to every fair and unprejudiced mind, that this display of corruption and injustice exhibits the true character of the French Government; and that all the propositions made to our envoys have been authorized and required by the Directory itself: Yet Mr Jefferson says that there is no evidence that the Directory have any participation in or knowledge of this infamous business! That Talleyrand was known to be an unprincipled man; and that all the evil lies at his door! I am with great respect, sir your most obt servt

Timothy Pickering

